Citation Nr: 1611840	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-15 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.K., Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1967 to November 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision from the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran a 70 percent rating for his PTSD effective May 2007 and continued his 60 percent rating for his loss of use of right hand. 

In a May 2008 rating decision, the RO determined that the Veteran's right hand was his dominant hand.  However, in the Veteran's most recent code sheet from December 6, 2013, the left hand was listed as the Veteran's dominant hand and his right hand was listed as the nondominant hand.  This distinction should be reviewed to ensure the Veteran is being appropriately compensated for his service connected disabilities.  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In December 2013 the Veteran, through his attorney, submitted a written statement through his representative withdrawing his appeal concerning the issue of entitlement to a rating in excess of 70 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to an increased evaluation for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal through his representative and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

An evaluation in excess of 70 percent for PTSD is dismissed. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


